                   EXHIBIT 5




Case 1:17-cv-00256-MR Document 72-6 Filed 04/03/19 Page 1 of 5
From:                            Dean, Jamie <Jamie.Dean@wbd-us.com>
Sent:                            Tuesday, October 30, 2018 12:05 PM
To:                              Jeremy Falcone
Cc:                              Montecalvo, Michael; Preetha Suresh Rini
Subject:                         RE: Discovery Issues and Deposition Date


Jeremy,

    Do you believe you will be able to take Ms. Rivera's and Mr. Hartsock's depositions on the same day?

    Would you email me a copy of Ms. Teter's supplement to save the time of waiting for the mail? I will evaluate the
supplement to determine if it resolves our concerns about witness communications. As explained in my prior
correspondence, the interrogatories seek communications beyond those with eye witnesses to the altercation between
Ms. Teter and Mr. Campbell.

     Defendants have agreed to produce written communications with third-parties. In a follow-up email to you, I noted
that we do not intend to produce emails with attorneys like Joe Sandler relating to deposition logistics and subpoenas.
The only responsive documents we have at present are emails with Leslie Boyd and an editor of the Citizen-Times, which
are being prepared for production.

Best,
Jamie




Jamie Dean
Partner
Womble Bond Dickinson (US) LLP

One West Fourth Street
Winston-Salem, NC 27101
d: 336-721-3593
m: 336-414-8348
e: Jamie.Dean@wbd-us.com

https://protect-us.mimecast.com/s/sOrZCmZyBRIOyJrcGWALP




This email is sent for and on behalf of Womble Bond Dickinson (US) LLP. Womble Bond Dickinson (US) LLP is a member
of Womble Bond Dickinson (International) Limited, which consists of independent and autonomous law firms providing
services in the US, the UK, and elsewhere around the world. Each Womble Bond Dickinson entity is a separate legal
entity and is not responsible for the acts or omissions of, nor can bind or obligate, another Womble Bond Dickinson


                                                           1
                 Case 1:17-cv-00256-MR Document 72-6 Filed 04/03/19 Page 2 of 5
entity. Womble Bond Dickinson (International) Limited does not practice law. Please see https://protect-
us.mimecast.com/s/AsUvCn5ODQI89OYFJfqaV notices for further details.


-----Original Message-----
From: Jeremy Falcone [mailto:Jeremy.Falcone@elliswinters.com]
Sent: Tuesday, October 30, 2018 10:48 AM
To: Dean, Jamie
Cc: Montecalvo, Michael; Preetha Suresh Rini
Subject: R

Best,
Jamie



Jamie,

The supplemental responses went out yesterday.

I am checking on the November 15 date and will get back to you.

We haven't yet sent a subpoena to Brittney Rivera; we wanted to coordinate her deposition around the time of the
other CA deposition.

I understood you to be seeking the names of witnesses to the altercation with whom we have communicated. Please
clarify what you are seeking, and I can likely get an updated list. I assume Veritas will provide the same information to
us?

Jeremy



Jeremy Falcone
(919) 865-7097
________________________________________
From: Dean, Jamie [Jamie.Dean@wbd-us.com]
Sent: Tuesday, October 30, 2018 9:41 AM
To: Jeremy Falcone
Cc: Montecalvo, Michael
Subject: Discovery Issues and Deposition Date

Jeremy,

         Do you know when you will be providing the supplement to Ms. Teter’s discovery responses? We want to
notice depositions of some of the individuals she has referenced but for whom she has not provided names or contact
information . We’ll need that information very soon if we all hope to stay on track to complete discovery by December
1.

Regarding the chart of witnesses you provided, it appears to be incomplete. For example, it does not list any
communication with Scott Foval or anyone else other than some eye-witnesses to Ms. Teter’s and Mr. Campbell’s
altercation.

                                                             2
                  Case 1:17-cv-00256-MR Document 72-6 Filed 04/03/19 Page 3 of 5
         Christian Hartsock can be available at our firm’s Los Angeles office on November 15. Does that work for you?
The office is located at:

12400 Wilshire Boulevard
Suite 700
Los Angeles, CA, US 90025


         Have you subpoenaed Brittney Rivera yet? When do you hope to take her deposition?

Best,
Jamie


Jamie Dean
Partner
Womble Bond Dickinson (US) LLP
d:
m:
e: 336-721-3593
336-414-8348
Jamie.Dean@wbd-us.com<mailto:Jamie.Dean@wbd-us.com>

   One West Fourth Street
Winston-Salem, NC 27101




[Womble Bond Dickinson (US) LLP Logo]<https://protect-us.mimecast.com/s/IA3OCo2yERTO2q0cVGsBc>
https://protect-us.mimecast.com/s/0FBjCpY2GwiY4MBsGnRO2<https://protect-
us.mimecast.com/s/IA3OCo2yERTO2q0cVGsBc>
[@WBD_US on Twitter]<https://protect-us.mimecast.com/s/RIG_CqxZJRhqY0oFN69q1 > [LinkedIn Logo]
<https://protect-us.mimecast.com/s/L68xCrk9KZSgQVGTNz2Lg>      [Womble Bond Dickinson (US) LLP on Facebook]
<https://protect-us.mimecast.com/s/m-pcCv2ZOqTQwN3hy5xZ1>



-=-=-=-=-=-=-=-




This email is sent for and on behalf of Womble Bond Dickinson (US) LLP. Womble Bond Dickinson (US) LLP is a member
of Womble Bond Dickinson (International) Limited, which consists of independent and autonomous law firms providing
services in the US, the UK, and elsewhere around the world. Each Womble Bond Dickinson entity is a separate legal
entity and is not responsible for the acts or omissions of, nor can bind or obligate, another Womble Bond Dickinson
entity. Womble Bond Dickinson (International) Limited does not practice law. Please see https://protect-
us.mimecast.com/s/OEZfCwprP9uBl8WuQRYMR<https://protect-us.mimecast.com/s/jt8HCxk1QqSYEM3sAoAUy> for
further details.

                                                           3
                  Case 1:17-cv-00256-MR Document 72-6 Filed 04/03/19 Page 4 of 5
                              4
Case 1:17-cv-00256-MR Document 72-6 Filed 04/03/19 Page 5 of 5
